Citation Nr: 1641885	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  12-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Augusta, Maine, Regional Office (RO), that granted service connection for PTSD with a 10 percent evaluation from the date of service connection on October 29, 2008.

Jurisdiction over the claim was subsequently transferred to the RO in Detroit, Michigan.

During the course of this appeal, in an October 2011 rating decision, a 30 percent rating was granted from the date of service connection for the PTSD.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim of entitlement to an increased initial disability rating for PTSD is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran and his spouse testified before the undersigned during an August 2016 videoconference hearing.  A transcript of the hearing has been associated with the record.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran has specifically alleged and testified before the undersigned that his PTSD renders him unemployable.  In light of the Court's holding in Rice, the Board considers the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial evaluation for his PTSD, and also alleges that PSTD renders him unemployable and that a TDIU is warranted.

First, the evidence of record indicates there are outstanding VA or private treatment records as the Veteran testified before the undersigned that he has ongoing treatment for his PTSD. On remand, therefore, the AOJ should make appropriate efforts to obtain the treatment records. 

Second, the Veteran was afforded a VA examination in September 2009.  He testified before the undersigned that his PTSD had probably gotten a little worse since the VA examination as things bothered him more now, and he was a little more on edge.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4); see also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected PTSD.

Moreover, the evidence of record indicates that the Veteran has also been diagnosed with depressive disorder not otherwise specified (NOS), major depressive disorder, depression, and generalized anxiety disorder.  Therefore, on remand, while assessing the severity of the Veteran's PTSD, the VA examiner should also be asked to identify the current manifestations of the Veteran's depressive disorder NOS, major depressive disorder, depression, and generalized anxiety disorder and whether or not these manifestations overlap with those from his service-connected PTSD disability or whether they include any that are separate and distinct from his PTSD symptoms.  

Finally, as the Veteran's claim for TDIU is part and parcel of the claim for an increased disability rating for PTSD, and is therefore also before the Board, the Board finds that further development is necessary.  On remand, the AOJ should provide the Veteran appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA) as to how to substantiate his TDIU claim, and should then take all necessary development actions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all required notification and development actions with respect to the issue of entitlement to TDIU are fully complied with and satisfied.

2.  The AOJ should ask the Veteran to identify all private medical providers who have provided treatment for his PTSD.  The AOJ should make appropriate efforts to obtain all outstanding private treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3.  The AOJ should obtain all outstanding VA treatment records, to include all treatment records dated August 2011 to present.  All obtained records should be associated with the evidentiary record.

4.  After completion of the above directives, arrange for the Veteran to be scheduled for an examination by a VA psychiatrist or psychologist.  Access to the electronic claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should identify all manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD. 

To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present.  To that end, the examiner must specifically address the Veteran's depressive disorder NOS, major depressive disorder, depression, and generalized anxiety disorder.  The examiner is asked to describe the current nature and severity of the depressive disorder NOS, major depressive disorder, depression, and generalized anxiety disorder and to indicate whether these symptoms overlap with those from the PTSD or if there are distinct manifestations that are not attributable to the PTSD.  If such distinction cannot be made without resort to speculation, the examiner should provide a rationale for that finding. 

In addition, the examiner should provide an opinion with respect to each additional acquired psychiatric disorder found to be currently present or present at any time during the pendency of the claim as to whether it represents a progression of the previously diagnosed PTSD or a separate disorder.  If it is determined to represent a separate disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or worsened by a service-connected disability. 

The examiner should specifically address the degree to which the Veteran's functional limitations due to his service-connected PTSD relate to his ability to function in a work setting and to perform work tasks.

The rationale for all opinions expressed should also be provided.

5.  After the above development has been completed, adjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




